
	

115 HRES 203 RH: Of inquiry requesting the President, and directing the Attorney General, to transmit, respectively, certain documents to the House of Representatives relating to certain communications by the President of the United States.
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 35
		115th CONGRESS
		1st Session
		H. RES. 203
		[Report No. 115–83]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2017
			Mr. Quigley (for himself, Ms. Kaptur, Mr. Nadler, Mrs. Napolitano, Ms. Speier, Ms. Moore, and Mr. Swalwell of California) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		April 6, 2017Additional sponsors: Mr. Ted Lieu of California, Mr. Cicilline, and Mr. Cohen
			April 6, 2017
			Reported adversely with an amendment, referred to the House Calendar, and ordered to be printed
			Strike out all after the resolving clause and insert the part printed in italic
		
		
		
		RESOLUTION
		Of inquiry requesting the President, and directing the Attorney General, to transmit, respectively,
			 certain documents to the House of Representatives relating to certain
			 communications by the President of the United States.
	
	
 That the President is requested, and the Attorney General of the United States is directed, to transmit, respectively (in a manner appropriate to classified information, if the President or the Attorney General determines appropriate), to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, memo, correspondence, or other communication in their possessions, or any portion of any such communication, that refers or relates to the following:
 (1)President Donald J. Trump’s statement, communicated via Twitter on March 4, 2017, at 3:35 a.m.: Terrible! Just found out that Obama had my ‘wires tapped’ in Trump Tower just before the victory. Nothing found. This is McCarthyism..
 (2)President Trump’s statement, communicated via Twitter on March 4, 2017, at 3:49 a.m.: Is it legal for a sitting President to be ‘wire tapping’ a race for president prior to an election? Turned down by court earlier. A NEW LOW!.
 (3)President Trump’s statement, communicated via Twitter on March 4, 2017, at 3:52 a.m.: I’d bet a good lawyer could make a great case out of the fact that President Obama was tapping my phones in October, just prior to Election!.
 (4)President Trump’s statement, communicated via Twitter on March 4, 2017, at 4:02 a.m.: How low has President Obama gone to tapp [sic] my phones during the very sacred election process. This is Nixon/Watergate. Bad (or sick) guy!.
			
	
 That the President is requested, and the Attorney General of the United States is directed, to transmit, respectively (in a manner appropriate to classified information, if the President or the Attorney General determines appropriate), to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, record, memo, correspondence, or other communication in their possessions, or any portion of any such communication, that refers or relates to the following:
 (1)President Donald J. Trump’s statement, communicated via Twitter on March 4, 2017, at 3:35 a.m.: Terrible! Just found out that Obama had my wires tapped in Trump Tower just before the victory. Nothing found. This is McCarthyism!; (2)President Trump’s statement, communicated via Twitter on March 4, 2017, at 3:49 a.m.: Is it legal for a sitting President to be wire tapping a race for president prior to an election? Turned down by court earlier. A NEW LOW!;
 (3)President Trump’s statement, communicated via Twitter on March 4, 2017, at 3:52 a.m.: I’d bet a good lawyer could make a great case out of the fact that President Obama was tapping my phones in October, just prior to Election!; or
 (4)President Trump’s statement, communicated via Twitter on March 4, 2017, at 4:02 a.m.: How low has President Obama gone to tapp [sic] my phones during the very sacred election process. This is Nixon/Watergate. Bad (or sick) guy!.
			
	
		April 6, 2017
		Reported adversely with an amendment, referred to the House Calendar, and ordered to be printed
